Citation Nr: 9909724	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  99-01 732	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which resulted in an 
award of past-due benefits to the veteran.

By a decision dated in May 1996, the Board of Veterans' 
Appeals (Board) denied a claim of entitlement to a total 
disability rating for compensation purposes based on 
unemployability due to service-connected disabilities (TDIU).  
The veteran appealed the Board's decision to the United 
States Court of Veterans  Appeals (now the United States 
Court of Appeals for Veterans Claims, hereinafter referred to 
as the Court).  By an order entered in January 1997, the 
Court vacated and remanded the part of the Board's decision 
which denied TDIU.  In December 1997 the Board remanded the 
matter to the RO.  In a December 1998 rating decision, the RO 
granted entitlement to TDIU and assigned as an effective date 
April 21, 1992.

By letters dated January 28, 1999, and February 12, 1999, the 
RO notified the veteran and the attorney who had represented 
the veteran, respectively, of the payment of past-due 
benefits and the referral of the file to the Board for a 
decision concerning the attorney's eligibility for payment of 
a fee for his services from the 20 percent or past-due 
benefits withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No response has been received 
from either the veteran or the attorney.  The question of 
whether such withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision which denied entitlement to TDIU 
was rendered in May 1996.

2.  The notice of disagreement which preceded the Board's May 
1996 decision was filed in January 1993.

3.  The attorney was retained to represent the veteran on the 
issue of entitlement to TDIU in May 1996.

4.  Past-due benefits are payable based on the RO's December 
1998 rating decision which granted entitlement to TDIU 
effective from April 21, 1992.

5.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the claim 
of entitlement to TDIU, and is contingent on a resolution 
favorable to the appellant.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claim of entitlement to 
TDIU.  38 U.S.C.A. § 5904(c) (West 1991 & Supp 1998); 38 
C.F.R. § 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for service by VA from past-due benefits have been met.  38 
U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the fee agreement was signed by the veteran in 
May 1996 and by the attorney in June 1996.  It provides for a 
contingent fee of 20 percent of past-due benefits, and for 
authorization of payment of such fee by VA from the past-due 
benefits.

In January 1993, the RO notified the veteran of the denial of 
his claim for TDIU.  The veteran filed a notice of 
disagreement with the RO's decision on January 25, 1993.  In 
a decision dated May 9, 1996, the Board denied entitlement to 
TDIU.

The May 1996 Board decision is a final decision as to the 
veteran's entitlement to TDIU.  This decision was preceded by 
a NOD filed after November 18, 1988.  As the attorney was 
retained within one year of the May 1996 Board decision, he 
is able to charge a fee for his services concerning the issue 
of entitlement to TDIU.  

The Board's May 1996 decision was vacated and remanded by the 
Court by order dated January 22, 1997.  Pursuant to a 
subsequent remand by the Board, the RO reconsidered and 
granted the claim to TDIU by a rating decision in December 
1998, assigning the effective date of April 21, 1992.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
TDIU.  Past-due benefits is defined in 38 C.F.R. 
§ 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., April 21, 1992 and the date of the grant of the 
benefit by the RO, i.e., December 21, 1998.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1998).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran pursuant to the RO's December 1998 rating decision, 
for the period from April 21, 1992, through December 21, 
1998.

